BARHAM, J.,
concurs in the writ denial. I would reinstate the “pure” last clear chance doctrine which applies when a defendant who has been negligent discovers timely the situation of a negligent plaintiff which a reasonable man could respond to in a manner to avert the accident. Forty eight states follow this doctrine. The forty-ninth state applies the “humanitarian doctrine” to “dangerous” instrumentalities. Only Louisiana has eliminated contributory negligence in so called “last clear” chance cases.